Citation Nr: 1429621	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, to include as secondary to service-connected left ankle disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle sprain, from August 30, 2006 to June 29, 2009.  

3.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a left ankle sprain since June 30, 2009.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from March 1960 to April 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2007, February 2010 and December 2010 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file.  

Additional evidence was received at the Board in April 2014.  The Veteran waived initial AOJ consideration of the evidence during his hearing.

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for residuals of a back injury and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From August 30, 2006 to June 29, 2009, the Veteran's left ankle disability was manifested by objective evidence of dorsiflexion to no less than 15 degrees and plantar flexion to no less than 35 degrees with pain throughout range of motion and no additional limitation of motion following repetitive use; there was no objective evidence of marked limitation of motion or joint instability.  

2.  Since June 30, 2009, the Veteran's left ankle disability is manifested by objective evidence of marked disability with instability and abnormal motion; there is no evidence of ankylosis or of nonunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a left ankle sprain from August 30, 2006 to June 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 (2013).  

2.  The criteria for an initial rating of 30 percent, and no more, for residuals of a left ankle sprain, have been met since June 30, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his March 2014 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify the Veteran is satisfied.  38 U.S.C.A. § 5103.  

The Veteran's service treatment records, VA examination reports, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).

VA examinations were conducted in June 2007, June 2009 and August 2012.  During the March 2014 hearing, the Veteran's attorney argued that none of the examinations considered functional limitation, chronic fatigue, or chronic instability in evaluating the left ankle disability.  However, the Board finds that these orthopedic examinations did address these issues and included sufficient information to rate the left ankle disability under applicable criteria.  The examinations are adequate as they are predicated on review of the claim file and examinations of the Veteran and fully address the rating criteria relevant to evaluating the Veteran's service-connected disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran and his attorney contend that he is entitled to higher initial disability ratings for his service-connected left ankle disability.  His attorney argues that his disability is more appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5262 for impairment of the tibia and fibula with marked ankle disability and 5002 for gout, for associated symptoms of "blood cooling," hematomas and fluid retention.  She argues that the resulting combined 50 percent rating would not violate regulations prohibiting pyramiding and the applicable amputation regulations because the symptoms are separate manifestations of the same disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2013).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In the August 2007 rating decision, the RO granted service connection for residuals of a left ankle sprain, effective August 30, 2006, assigning an initial 10 percent evaluation under 38 C.F.R. § 4.71a , Diagnostic Code 5271.  A February 2010 rating decision increased the disability rating to 20 percent effective from June 30, 2009 under Diagnostic Code 5271.  

Functional loss due to pain is a factor in rating a musculoskeletal disability.  Other factors include less movement than normal, more movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5271 provides a 10 percent evaluation for moderate limitation of motion in the ankle, while marked limitation of motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The average normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5262 provides schedular ratings for impairment of the tibia and fibula; a moderate ankle disability warrants a 20 percent rating and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The ankle can also be rated under Diagnostic Codes 5167, 5270, 5272, or 5274.  38 C.F.R. § 4.71a.  However, at no time during the pendency of his appeal has the Veteran's left ankle been diagnosed with or treated for, nor does the Veteran claim he has, loss of use of the left foot, left ankle ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, Diagnostic Codes 5167, 5262, 5270, 5272, or 5274, are not for application at any time during the pendency of the appeal.  

At no time during the pendency is there objective evidence that the Veteran suffers from gout associated with his service-connected left ankle disability.  Although the August 2012 VA examiner noted the Veteran's history of having been repeatedly treated for left ankle bleeding that required aspiration of serosanguinous fluid, there is no objective evidence of such during the pendency of his appeal.  Likewise there is no objective evidence of treatment for diagnosed gout.  Therefore, evaluation of his left ankle disability under Diagnostic Code 5017 is not warranted.  

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed. 38 C.F.R. § 4.68 (2013).  38 C.F.R. § 4.71, Diagnostic Code 5167 provides a maximum 40 percent evaluation for loss of use of the foot.  Diagnostic Code 5165 provides a 40 percent evaluation for amputation at a level lower than the knee, permitting a prosthesis.  Therefore, although separate ratings for different left ankle disabilities arising from the Veteran's service-connected disability are permissible, they cannot exceed a combined 40 percent evaluation.  

Prior to June 30, 2009

A June 2007 VA examination notes the Veteran's complaints of left ankle instability and giving way.  He reported that he was unable to stand for more than a few minutes and was able to walk approximately 1/4 a mile.  Physical examination reflects he walked with a slight limp.  Left ankle dorsiflexion was to 15 degrees and plantar flexion was to 35 degrees.  Pain began during both dorsiflexion and plantar flexion at 1 degree.  Although painful motion and joint weakness was noted , the examiner found no additional limitation of motion with repetitive use.  There was no objective evidence of loss of bone, ankylosis, instability, or tendon abnormality.  

VA and private treatment records show no relevant complaints, findings or treatment.  

During this period, the objective evidence shows no more than moderate limitation of left ankle dorsiflexion and plantar flexion during all range of motion tests.  Even though pain and joint weakness were noted during the examination, the examiner found no additional limitation of motion associated with such.  There is no indication of any left ankle instability or ankylosis during this period. 

The preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for residuals of left ankle sprain, from August 30, 2006 to June 29, 2009; there is no doubt to be resolved; and an initial disability rating in excess of 10 percent is not warranted.  




Since June 30, 2009

During the Veteran's VA examination conducted on June 30, 2009, objective evidence of left ankle instability and abnormal movement was first demonstrated.  Left ankle dorsiflexion was to 17 degrees and plantar flexion was to 7 degrees.  

The August 2012 VA examination report reflects left ankle dorsiflexion to 15 degrees with no objective evidence of painful motion and plantar flexion to 20 degrees with no objective evidence of any painful motion.  The examiner found no additional limitation of range of motion with repetitive motion.  There was no objective evidence of laxity during testing or ankylosis.  The examiner did note weakened movement, instability of station, and disturbance of locomotion.  He specifically found no functional impairment of the left ankle such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  

Although there is no evidence of malunion of the Veteran's left tibia and fibula, the Board finds that the objective evidence of left ankle instability is more appropriately evaluated analogously under Diagnostic Code 5262.  The Board further finds that the evidence of left ankle instability and marked limitation of motion is indicative of marked ankle disability.  Therefore, an evaluation of 30 percent is warranted.  

As there is no evidence of left ankle ankylosis or the loss of use of the left foot, a higher evaluation under Diagnostic Codes 5167 and 5270 are not warranted during this period.  

The evidence is, at worst, in equipoise and, resolving all reasonable doubt in favor of the Veteran, a 30 percent rating is warranted for residuals of a left ankle sprain since June 30, 2009.  


Extraschedular Consideration

The Veteran's service-connected residuals of a left ankle sprain result in limitation of motion and joint instability.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected left ankle disability are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER


Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle sprain, from August 30, 2006 to June 29, 2009, is denied.

Entitlement to an initial 30 percent disability rating, and no more, for residuals of a left ankle sprain, from June 30, 2009, is granted.  


REMAND

The Veteran contends that his current low back disability is secondary to his service-connected left ankle disability.  

Service treatment records show no relevant complaints, findings, treatment or diagnoses.  

Post-service treatment records reflect complaints of low back pain as early as July 1972, and a back injury in May 1996.  

The Veteran has submitted medical opinions from a private chiropractor and a physician, dated in February 2011 and March 2014 respectively, that his service-connected left ankle disability directly caused or aggravated his current low back disability because of his associated abnormal gait.  

The Veteran has not been afforded a VA examination regarding the etiology of his low back.  A VA examination and medical opinion under the duty to assist is needed to decide the claim for service connection for residuals of a back injury.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The issue of TDIU is inextricably intertwined with the Veteran's service connection claim.  38 C.F.R. §§ 3.340, 4.16.  Therefore, the issue may not be resolved until the service connection issue is fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the current nature and etiology of any back disability found to be present.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability is related to his active service, or is caused by or aggravated by his service-connected residuals of a left ankle sprain.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The VA examiner must comment on evidence of an intercurrent back injury in May 1996.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


